I adhere to the views expressed in the Departmental opinion.Downie v. Renton, 162 Wn. 181, 298 P. 454.
The majority opinion is erroneously predicated upon the assumption that the "wild lands" rule is applicable to the case at bar. Websterian definitions of the elements essential to the acquisition of title by adverse possession can not bring appellant's property within the "wild lands" rule.
What constitutes adverse possession in a populous country is one thing. It is quite another thing in a sparsely settled country. Murray v. Bousquet, 154 Wn. 42, 280 P. 935. Appellant's small tract (two acres) of unused and unimproved land, just south of the city of Renton and adjacent to a county road, is not located within a wild and very sparsely settled country. It is not so situated that it might be taken and held for years without any one knowing whether there was or was not a trespass. Renton's population is in excess of four thousand. Within fifteen miles of appellant's land is the city of Seattle, which has a population of 365,583. Approximately four hundred thousand people in this motor age live within a radius of fifteen miles from appellant's land. *Page 385 
There was an actual and notorious possession by respondent for the prescriptive period. The respondent's use, as its needs required, of the land for thirteen years was a possession of such character, in view of the populousness of the area in which the tract used was located, as to apprise the community in the vicinity of the land and the public in general of the use to which respondent was subjecting the land.
HERMAN and MITCHELL, JJ., concur with MILLARD, J.